439 P.2d 673 (1968)
Joan F. HARRIS, Appellant,
v.
Max HARRIS, Respondent.
No. 5320.
Supreme Court of Nevada.
April 26, 1968.
Harry E. Claiborne, F. Patrick Finnegan, Las Vegas, for appellant.
Galane & Wines, Las Vegas, for respondent.

OPINION
PER CURIAM.
The mother of a seven year old daughter seeks to set aside an order vesting custody of the daughter in the child's father. We consider it unnecessary and unwise to repeat for posterity the counteraccusations of the parents respecting the fitness of each to assume the responsibility of custody. The trial court found the father fit. It made no finding one way or the other as to the fitness of the mother. We could imply that she was not fit to assume custody. Cf. Timney v. Timney, 76 Nev. 230, 351 P.2d 611 (1960). However, we do not deem this to be either the necessary or proper course. Since the record may be read to affirm the express finding that the father was fit to have custody, and that the best interests of the child would be served by placing her in his care, we will affirm the court's exercise of discretion on this basis.
THOMPSON, C.J., ZENOFF, BATJER, and MOWBRAY, JJ., and WATERS, District Judge.